                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE:                                                       Case No. 21-30274-WRS
                                                             Chapter 13
MELISSA T. CULBERTSON




                             Debtor (s)


PURSUANT TO LOCAL RULE 3007-1, THIS OBJECTION WILL BE TAKEN UNDER ADVISEMENT BY
THE COURT AND MAY BE RULED UPON UNLESS A PARTY IN INTEREST FILES A RESPONSE
WITHIN 30 DAYS OF THE DATE OF SERVICE. RESPONSES MUST BE SERVED UPON THE MOVING
PARTY AND, IN THE MANNER DIRECTED BY LOCAL RULE 5005 -1, FILED WITH THE CLERK
ELECTRONICALLY OR BY U.S. MAIL ADDRESSED AS FOLLOWS: CLERK, U.S. BANKRUPTCY
COURT, ONE CHURCH STREET, MONTGOMERY, AL 36104.

                                    TRUSTEE'S OBJECTION TO CLAIM
    COMES NOW, the Trustee, in the above-styled case, and objects to Court Claim #8 of Emergency
Services Of Montgomery Pc. As grounds for said objection, the Trustee states as follows:

         The creditor filed a Proof of Claim attempting to collect a debt that is beyond the applicable
         statute of limitations. Under Alabama Code § 6-2-37, a three (3) year statute of limitations
         applies to the type of debt listed on the creditor’s Proof of Claim and documents attached
         thereto. The Trustee contends that a purpose would be served in the granting of this
         objection.

    WHEREFORE, the Trustee objects to Court Claim #8 of Emergency Services Of Montgomery Pc,
and moves this Honorable Court to disallow the claim, and for any such other relief as this Court deems
proper.

    Respectfully submitted this Tuesday, February 23, 2021.
                                                                   Sabrina L. McKinney
                                                                   Chapter 13 Standing Trustee

                                                               By: /s/ Sabrina L. McKinney
                                                                  Sabrina L. McKinney
                                                                  Chapter 13 Trustee
Office of the Chapter 13 Trustee
P.O. Box 173
Montgomery, AL 36101-0173
Phone:(334) 262-8371
Fax:(334) 262-8599
Email: 13Trustee@ch13mdal.org
                                      CERTIFICATE OF SERVICE

    I, the undersigned, hereby certify that I have served copies of the foregoing Trustee 's Objection to
Court Claim #8 of Emergency Services Of Montgomery Pc on the parties listed below by either electronic
mail or by First-Class U.S. Mail, postage prepaid and properly addressed, this Tuesday, February 23,
2021.


                                                                /s/ Sabrina L. McKinney
                                                                Sabrina L. McKinney
                                                                Chapter 13 Trustee
Copy to: MELISSA T. CULBERTSON
         EMERGENCY SERVICES OF MONTGOMERY PC
         MARY CONNER POOL
